       Case 1:08-cv-00811-RJA-MJR Document 98 Filed 11/08/19 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________

UNITED STATES OF AMERICA, ex rel.
JAMES HANNUM,

                      Plaintiff,

               -v-
                                                               08-CV-0811(RJA-MJR)
ROADWAY EXPRESS, INC., and
YELLOW TRANSPORTATION, INC.,

                  Defendants.
____________________________________________

                                   NOTICE OF REMOVAL

       TO:     Clerk of the United States District Court
               For the Western District of New York

       You are hereby requested to remove Gretchen L. Wylegala as counsel for the

plaintiff in the above-entitled action.


       DATED:         Buffalo, New York, November 8, 2019.


                                            JAMES P. KENNEDY, JR.
                                            United States Attorney

                                      BY:   _s/Kathleen A. Lynch______________________
                                            KATHLEEN A. LYNCH
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            Western District of New York
                                            138 Delaware Avenue
                                            Buffalo, New York 14202
                                            (716) 843-5830
                                            Kathleen.lynch@usdoj.gov
